UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2011 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235 Bloco A  Vila Olimpia São Paulo, SP 04543-011 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A CONSOLIDATED FORM Managers and Related Persons Negotiation  Article 11 - CVM Instruction # 358/2002 On January, 2011 only the following transactions involving securities and derivatives were carried out, pursuant to Article 11 Instruction # 358/2002: Company Name: Banco Santander (Brasil) S.A. Group and Related Persons (X ) Board of Directors ( ) Executive Officers ( ) Audit Committee ( ) Technical or Advisory Boards Opening Balance Security/ Derivative Security Description Quantity % of participation Same Type/ Class Total Shares Commom shares 0.00% 0.00% Shares Preferred shares 0.00% 0.00% Shares UNITS 0.00% 0.00% Debenture Commited SUDA15 0 Activity in the month  described each purchase or sale operation carried out in the month (Day, quantity, price and amount) Closing Balance Security/ Derivative Security Description Quantity % de participation Same Type Espécie/ Class Total Shares Commom shares 0.00% 0.00% Shares Preferred shares 0.00% 0.00% Shares UNITS 0.00% 0.00% Company Name: Banco Santander (Brasil) S.A. Group and Related Persons ( ) Board of Directors (X ) Executive Officers ( ) Audit Committee ( ) Technical or Advisory Opening Balance Security/ Derivative Security Description Quantity % de participation Same Type/ Class Total Shares Commom shares 0.00% 0.00% Shares Preferred shares 0.00% 0.00% Shares UNITS 0.00% 0.00% Debenture Committed AMRO14 4 Debenture Committed AMRO15 53 Debenture Committed AMRO16 Debenture Committed STBA11 Debenture Committed STBA13 71 Debenture Committed SUDA14 Debenture Committed SUDA15 Activity in the month  described each purchase or sale operation carried out in the month (Day, quantity, price and amount) Security/ Derivative Securities Description Brokerage House Operation Day Quantity Price Amount (R$) Debent ure Committed AMRO 15 Buy 46 R$ 789,996.00 Debenture Committed AMRO 15 Sale 7 R$ 120,737.00 Debenture Committed AMRO 15 Sale 9 R$ 155,096.00 Debent ure Committed AMRO 16 Sale 3 R$ 48.641.00 Debenture Committed AMRO 16 Sale 11 R$ 178,660.00 Debenture Committed AMRO 16 Sale 56 R$ 907,579.68 Debenture Commit ted STBA 11 Sale 26 R$ 51,039.00 Debent ure Committed SUDA14 Sale 63 R$ 920,099.00 Debent ure Committed SUDA15 Buy R$ 524,612.00 Debenture Committed SUDA15 Buy R$ 692,373.00 Debenture Committed SUDA15 Buy R$ 899,943.00 Debent ure Committed SUDA15 Buy R$ 934,457.00 Debent ure Committed SUDA15 Buy R$ 1,043,536.00 Debent ure Committed SUDA15 Sale 13 R$ 18,519.00 Debent ure Committed SUDA15 Sale 19 R$ 27,047.00 Debent ure Committed SUDA15 Sale 34 R$ 48,513.00 Debent ure Committed SUDA15 Sale 71 R$ 101,383.00 Debenture Committed SUDA15 Sale R$ 180,046.00 Debenture Committed SUDA15 Sale R$ 226,237.00 Debent ure Committed SUDA15 Sale R$ 251,411.00 Debent ure Committed SUDA15 Sale R$ 595,688.00 Debent ure Committed SUDA15 Sale R$ 1,370,256.00 Closing Balance Security/ Derivative Securities Description Quantity % de participation Same Type/ Class Total Shares Commom shares 0.00% 0.00% Shares Preferred shares 0.00% 0.00% Shares UNITS 0.00% 0.00% Debenture Committed AMRO14 4 0.00% 0.00% Debenture Committed AMRO15 83 0.00% 0.00% Debenture Committed AMRO16 0.00% 0.00% Debenture Committed STBA11 0.00% 0.00% Debenture Committed STBA13 71 0.00% 0.00% Debenture Committed SUDA14 89 0.00% 0.00% Debenture Committed SUDA15 0.00% 0.00% Company Name: Banco Santander (Brasil) S.A. Group and Related Persons ( ) Board of Directors ( ) Executive Officers ( ) Audit Committee (x) Technical or Advisory Boards Opening Balance Security/ Derivative Security Description Quantity % de participation Same Type/ Class Total Shares UNITS 0.00% 0.00% Activity in the month  described each purchase or sale operation carried out in the month (Day, quantity, price and amount) Security/ Derivative Securities Description Brokerage House Operation Day Quantity Price Amount (R$) - Closing Balance Security/ Derivative Características dos Títulos Quantity % de participation Same Type/ Class Total Shares UNITS 0.00% 0.00% Company Name: Banco Santander (Brasil) S.A. Group and Related Persons ( ) Board of Directors (X) Controlling Shareholder ( ) Executive Officers ( ) Audit Committee ( ) Technical or Advisory Boards Opening Balance Security/ Derivative Security Description Quantity % de participation Same Type/ Class Total Shares Commom shares 82,08% 82,08% Shares Preferred shares 80,57% 80,57% Activity in the month  described each purchase or sale operation carried out in the month (Day, quantity, price and amount) Security/ Derivative Securities Description Brokerage House Operation Day Quantity Price US$ Amont US$ ADS BSBR SIS Buy 10 ADS BSBR SIS Buy 11 ADS BSBR SIS Buy 14 ADS BSBR SIS Buy 15 ADS BSBR SIS Buy 22 ADS BSBR SIS Buy 25 Closing Balance Security/ Derivative Security Description Quantity % de participation Same Type/ Class Total Shares Commom shares 82,08% 82,08% Shares Preferred shares 80,57% 80,57% ADS BSBR 0,3% 0,3% SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. Date:March 15, 2011 Banco Santander (Brasil) S.A. By: /
